IN THE COURT OF APPEALS OF TIIE STATE OF IDAHO

                                        Docket No,39094

STATE OF IDAI{O,                                   )
                                                   )     2012 Opinion No.37
      Plaintiff-ResPondent'                        )
                                                   )     Filed: July 6' 2012
                                                   )
                                                   )     Stephen W. KenYon, Clerk
BRETT J. JACOBSON,                                 )
                                                   )
      Defendant-APPellant.                         )


      AppealfromtheDistrictCourtoftheSeventhJudicialDistrict,Stateofldaho'
      -Cilt..
              Co*ty. Hon. Dane H' Watkins, Jr., District Judge; Hon' H' Charles L'
       Roos, Magistrate.

       Appellate decision     of the district   court reversing magistrate court's order of
       dismissal, reversed.

       Givens Pursley, LLP; Alexander P. Mcl-aughlin' Boise, for appellant'

                                                                       Attorney
       Hon' Lawrence G. Wasden, Attomey General; Mark W. olson, Deputy
       General, Boise, for resPondent.


LANSING, Judge
       BrettJ.Jacobsonappealsfiomthedistrictcourt'sappellatedecisionthatreversedthe
magistrate court,s order dismissing misdemeanor charges
                                                        for violation of Idaho's speedy trial

statute, Idaho code   $ 19-3501. we        reverse the district court's decision and reinstate the

magistrate's order of dismissal.
                                                    L
                                          BACKGROUND
        onJune26'20lo,Jacobsonwasarrestedandcitedforthreemisdemeanoroffenses.He
 wasarraign'edandpleadednotgulltytothechargesonJune28.Jacobson'scounselfileda
                                                           for a swom oomplaint on July 9' On
 notice of appearance, a speedy trial demand, and a demand
 August2,acriminalcomplaintwasfrled.InAugust,themagistratesetthetrialforJanuary14,
 20ll.onJanuary4,however,Jacobsonmovedtodismissthechargesonthegroundthatthe
State had failed to bring him to   trial within six months from the entry of his not guilty plea      as

mandated by Idaho Code $ 19-3501(4).        At   a hearing, the magishate explained that the court had

used the   'ISTARS" court computer tracking system to automatically select      a   trial date compliant
with Idaho Code $ 19-3501, but the date of filing of the formal complaint was incorrectly entered
as the starting date for the six-month period instead of the correct date of June 28, which was the

date of Jacobson's not guilty plea. The magistrate court concluded that its error did not, under
the statutory standard, constitute good cause for the failure to bring Jacobson to trial by
December 28, 2010, which was six months from the entry of his not guilty ple4 and the court
therefore dismissed the charges.
       The State appealed the dismissal order to the district court. That court, after conducting a

balancing of factors applicable to constitutional speedy trial inquiries under the federal and Idaho
constitutions, reversed. Jacobson appeals to this Court, seeking reinstatement of the magistrate's
order of dismissal.
                                                    il.
                                    STAI{DARD OF REVIEW
       Whether a legal excuse has been shown for a delay of trial beyond the statutory period
allowed by Idaho Code $ 19-3501 is a matter for judicial determination upon the facts and
circumstances of each case. State v. Clark,135 Idaho 255,260,16 P.3d 931,936 (2000). A trial
judge does not have unbridled discretion to find good cause, however, and on appeal we will
independently review the lower court's decision. Id.
                                                    ilI.
                                              ANALYS$
       In Idaho, criminal defendants enjoy both constitutional and statutory entitlements to a
speedy trial. The right to a speedy trial is guaranteed by the Sixth Amendment to the United
States Constitution and Article    I,   Section 13 of the Idaho Constitution. These constitutional
protections are supplemented by Idaho Code $ 19-3501, which sets specific time limits within
which a criminal defendanf must be brought to              trial.   As relevant to the    misdemeanor

prosecutions here, the statute provides:
               The court, unless good cause to the contrary is shown, must order the
        prosecution or indictment to be dismissed, in the following cases:
              (4) If a defendant, charged with a misdemeanor offense, whose trial has
       not been postponed upon his application, is not brought to trial within six (6)
       months from the date that the defendant enters a plea of not guilty with the court.

I.C. $ 19-3501(4). Under this statute, the State bears the burden to demonstrate good cause for a
failure to bring a defendant to trial within the six-month limit. Clark, 135 Idaho at 258, 16 P.3d
at934: State v. Livas,147 Idaho 547,549,211P.3d792,794 (Ct. App. 2009).
       ln Barker v. Wingo,407 U.S. 514 (1972), the United States Supreme Court addressed
application of the speedy trial right guaranteed by the Sixth Amendment and chose a flexible
approach for assessing whether a speedy trial has been unconstitutionnlly denied. The Court
adopted a balancing test in which the conduct of the defendant and the prosecution are to be
considered, and the Court identified four primary factors to be weighed in determining whether a
particular defendant has been deprived ofhis Sixth Amendment speedy trial right:       (l)   the lengrh

ofthe delay; (2) the reason for the delay; (3) whether the defendant asserted the right to a speedy
trial; and (4) the prejudice to the defendant.   See   Barker,407 U.S. at 530. This same balancing
test was adopted by the Idaho Supreme Court for determining whether the speedy        trial guarantee
of the Idaho Constitution has been violated. See State v. Lindsay,96 Idaho 474,476,531 P.2d
236,238 (r975).
       ln State v. Russell, l08ldaho 58, 62,696 P.2d 909, 913 (1985), our Supreme Court also
adopted the Barker citerila and balancing test to address asserted violations of Idaho Code $ 19-
3501, and numerous appellate decisions thereafter utilized that test where a violation of the
statute was claimed. See, e.g., State v. Cotant,123 Idaho     787,788,852P.2d 1384, 1385 (1993);
state v. sindak, 116 Idaho 185, 187, 774P.2d 895, 897 (1989); State v. McNew,l3l Idaho 268,
271,954P.2d686,689(Ct.App. 1998); Statev. Reutzel,130 Idaho88,94,936P.2d1330, 1336
(Ct. App. 1997); State v. Rodriquez-Perez, 129 Idaho 29, 37-38,921 P.2d 206,214-15 (Ct. App'
1996);Statev. Beck, l28 Idaho416,4l9,9l3 P.2d 1186,             ll89(Ct. Af'p. 1996).   However, in

Clark, a 2000 decision, the Idaho Supreme Court undertook to reexamine'\rhat 'good cause'
means in the context of I.C. $ 19-3501." Clark, 135 Idaho at 259, 16P.3d at 935. The Court
thereupon abandoned the Russell approach of wholesale incorporation         of the Barlcer balancing
test when enforcing the speedy   trial rights confened by Section 19-3501. The Court said that to
evaluate the justification for bringing a defendant to trial after the statutory six-month time   limit,
        . . . we believe that a thorough analysis of the reasons for the delay represents the
        soundest method for determining what constitutes good cause. We therefore
           conclude that good cause means that there is a substantial reason that rises to the
           level ofa legal excuse for the delay. See Stale v. Johnson, 119 Idaho 56,58,803
           P.2d 557,559 (Ct. App. 1990); State v. Stuart, 113 Idaho ar 494, 496,745 P.zd
           1l15, 1l 17 (Ct. App. 1987). Because there is not a fixed rule for determining
           good cause for the delay of a trial, the matter is initially left to the discretion of
           the trial court. See Johnson, 119 Idaho at 58, 803 P.2d at 559; lState v.
           Naccarato,l26 Idaho 10, 13, 878 P.2d 184, 187 (Ct. App. 1994)h see also People
           v. Johnson,26 Cal. 3d 557, 162 Cal. Rptr. 431,606 P.2d 738,746 (1980);
           Gallimore v. State,944P.2d939,943 (Okla. Crim. App. 1997).
                   But as the Iowa Supreme Court noted in Stale v. Petersen, the reason for
           the delay "cannot be evaluated entirely in a vacuum." 288 N.W.2d 332, f35
           (Iowa 1980). The good cause determination may take into account the factors
           listedin Barker. Tl:re Barkcr factors, however,
                   considered only as sunounding circumstances . . . are important, if
                   at all, only insofar as they bear on the sufficiency of the reason
                   itself. The shortness of the period, the failure of the defendant to
                   demand a speedy trial, and the absence of prejudice are legitimate
                   considerations only insofar as they affect the strenglh of the reason
                   for delay. This means that, to whatever extent the delay has been a
                   short one, or the defendant has not demanded a speedy trial, or is
                   not prejudiced, a weaker reason will constitute good cause. On the
                   other hand, if the delay has been a long one, or if the defendant has
                   demanded a speedy trial, or is prejudiced, a stronger reason is
                   necessary to constitute good cause. .ld.

Clark,l35ldaho       at 260, 16 P.3d at 936.

           ln Clark, the Court ultimately held that the State's    asserted reasons for the delay--the
prosecutor's successful motion to vacate a timely-set trial date to accommodate the schedule of
the complaining witness and the magistrate's failure to reset the trial within the statutory period
because     of "court congestion"--did not, either separately or together, constitute good cause for
the State's failure to bring the defendant to trial in six months. Id. at260-61,16P.3dat936-37.
Notably absent from the Clark Court's analysis is any discussion or weighing of the Barker
factors.

           In its only post-Clark decision on the issue, our Supreme Court held that the State's
pursuit ofan interlocutory appeal challenging the district court's orders granting defense motions
to exclude evidence did constitute statutory good cause for delay of trial. State v. Young, 136
Idaho l13, 115-16,29 P.3d 949,951-52 (2001).' Again, the Court did not discuss or weigh the
Barker factorc in reaching its decision.
       Our Supreme Court's non-application of the Barker factors, other than the reason for the
delay, in Clark and Young is significant. We take this to mean that where the reason for the
delay is well defined, and that reason on its face clearly does, or clearly does not, constitute good
cause, there is no occasion to consider the other Barker factors       in assessing a claimed violation
of Idaho Code $ 19-3501. This comports with the Supreme Court's statement in Clark that"if
the reason for the delay is suffrcient the other lBarkerl factors are not needed. If the reason for
the delay is insufficient the other factors   will not avail to avoid dismissal." Clark, 135 Idaho at
260, 16 P.3d at 936 (quoting State v. Nelson,600 N.W.2d 598,601 (Iowa 1999)). We conclude
that resort to the other Barker factors will be appropriate primarily in close cases as where, for
example, there are multiple reasons for the delay attributable to both the State and the defendant
or the suffrciency ofthe reason to constitute "good cause" is genuinely subject to disagreement.
        We also conclude that good cause clearly was not demonstrated in this case. The reason
for the delay was the magistrate court's enor in determining the deadline for a trial date within
the statutory period.2 If, as our Supreme Court held in Clark, a trial court's overcrowded trial
calendar does not constitute good cause, then the mistake that occurred here, which might
properly be characterized as negligence, cannot amount to good cause justif,ing the delay of a
defendant's trial beyond the Idaho Code $ 19-3501 time        limit.   Therefore, the magistrate court

correctly dismissed the charges. Because the reason for the delay is on its face insufficient, the



'       A recent case, State v. Folk, l5l Idaho 327,331-32,256P.}d735,739-40 (2011), was
decided by the Idaho Supreme Court on a different basis. There, the defendant's felony trial was
scheduled within the statutory period but the trial was postponed when his counsel withdrew and
his newly appointed public defender was unable to be ready for trial as scheduled. Trial was
then reset within the statutory period but was later reset and delayed several more times, with
trial not occurring until nearly one year after the information was filed. The Supreme Court held
that despite the fact that the trial was initially rescheduled within the six-month period, because
the first rimely trial setting was "posrponed upon Defendant's application," the Protection of
Idaho Code $ 19-3501 was forever waived.

2      Although not noted by the magistrate court in is ruling, the prosecutor also failed to
independently check the statutory time limit and bring it to the court's attention in time to
remedy the error. The duty to timely bring a defendant to trial lies with the State, meaning both
rhe prosecution and the trial coutt. State v. Lopez, 144 Idaho 349,354, 160 P.3d 1284, 1289 (Ct.
App.2007).
disrict conrt ered by condrcting         t   Boker balmcing test to determine whetber Jacobson's
statutory speedy   tial dsht had been violaed- An utter absence of good cause cannot be
"ortrweighed" by   otfrrer   Bttpr fulrs.
       Therefore, the        distict court's appellate decision rwersing the magisfiare's order of
dismissal is reverse4 and ttre nagistme's order of dismissal is reinstated.
       Judge GUTIERREZ and Judge MELAI.{SON              CONCIIR.




                                                     6